January 6, 2009 Rana Gill Chief Financial Officer Copper Mesa Mining Corporation 405 Urban Blvd. Suite 200 Lakewood, CO. 80228 Subject:Asset Valuation - Emerald Isle and Zonia Mines (rev 1) Dear Rana: Gustavson Associates is pleased to provide the attached revised asset and inventory valuation for the Emerald Isle and Zonia mining properties. The Emerald Isle copper oxide deposit lies on the western margin of the Cerbat Mountains, a north-south oriented mountain range in the Basin and Range province of northwestern Arizona, near Kingman. The Zonia Property is approximately 140 km (88 mi) from Phoenix Arizona, and 42 km (26mi) from Prescott Arizona by road. The existence and condition of the materials was confirmed by previous site visits In September, 2007 and is supported by photographic evidence. The revised inventory valuation is based upon the inventory cathode, anode, and electrowinning cell counts provided by Copper Mesa. In summary, our best estimate of the value of the inventory is : Emerald Isle
